  Case 1:18-cv-00094-DBP Document 62 Filed 11/20/20 PageID.315 Page 1 of 2
                                                                                   FILED
                                                                            2020 NOV 20 PM 1:08
                                                                                  CLERK
                                                                            U.S. DISTRICT COURT
                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


 MAX BATEMAN and CONNIE BATEMAN, MEMORANDUM DECISION AND
                                 ORDER DENYING MOTION FOR
                 Plaintiffs,     EXTENSION OF TIME
 v.
                                 Case No. 1:18-CV-94 DBP
 ALPINE MANAGEMENT AND
 CONSULTING, LLC; et al.,        Chief Magistrate Judge Dustin B. Pead

                         Defendants.


        On November 2, 2020, the court dismissed this case and denied Plaintiffs’ Motion for

Extension of Time (ECF No. 60.) Now before the court is Plaintiffs’ Motion for Extension of

Time because they have witnesses. (ECF No. 61.) “After a motion to dismiss has been granted,

plaintiffs must first reopen the case pursuant to a motion under Rule 59(e) or Rule 60(b) ….”

Glenn v. First Nat'l Bank in Grand Junction, 868 F.2d 368, 371 (10th Cir. 1989). Pursuant to

Rule 60(b) of the Federal Rules of Civil Procedure, the court “may relieve a party ... from a final

judgment, order, or proceeding” where the party shows: “(1) mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence that, with reasonable diligence, could not have

been discovered in time to move for a new trial under Rule 59(b); [or] (6) any other reason that

justifies relief.” Fed. R. Civ. P. 60.

        Whether excusable neglect exists is “‘at bottom an equitable one, taking account of all

relevant circumstances surrounding the party's omission.’” Jennings v. Rivers, 394 F.3d 850, 856

(10th Cir. 2005) (quoting Pioneer Inv. Services Co. v. Bunswick Ass'n Ltd. P'ship, 507 U.S. 380,

395 (1993)). To find excusable neglect, courts weigh a number of factors, including: “‘the

danger of prejudice to the [opposing party], the length of the delay and its potential impact on
  Case 1:18-cv-00094-DBP Document 62 Filed 11/20/20 PageID.316 Page 2 of 2




judicial proceedings, the reason for the delay, including whether it was within the reasonable

control of the movant, and whether the movant acted in good faith.’” Id. (citations omitted).

None of these factors weigh in favor of reopening this case.

       Construing Plaintiffs’ pro se motion liberally, it provides no basis to reopen the case. It is

therefore ORDERED that Plaintiffs’ motion is DENIED.

               DATED this 20 November 2020.



                                              Dustin B. Pead
                                              United States Magistrate Judge




                                                 2
